Citation Nr: 1018365	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-10 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
condition.

2.  Entitlement to service connection for a low back 
condition, to include radiculopathy of the left lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1973 to July 
1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Boise, Idaho that denied the Veteran's claims of 
entitlement to service connection for a bilateral ankle 
condition and for a low back condition, to include 
radiculopathy of the left lower extremity (claimed as a back 
condition with sciatic pain in the left leg, ankle, and foot, 
see May 2006 Form 21-4138).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Veteran claims that she incurred a low back condition, to 
include radiculopathy of the left lower extremity, and a 
bilateral ankle condition due to her service in the Army 
between April 1973 to July 1973.  See Statement in Support of 
Claim, May 2006; Notice of Disagreement, December 2006.

A.  Low Back Condition with Left Lower Extremity 
Radiculopathy

As an initial matter, the Board notes a July 1973 service 
treatment record reflects that the Veteran complained of a 
"minimum amount of pain across small of [her] back."

Recent private treatment records reflect that the Veteran has 
been diagnosed and treated for, among other maladies, 
degenerative disc disease with radiculopathy in the left 
lower extremity.  See, e.g., Private Treatment Record, Dr. 
J.T., May 2006.

The August 2006 RO decision suggests that the Veteran's lower 
back condition may be related to a long history of Lupus and 
related complications rather than having been incurred in 
service (which disease is noted in the medical evidence of 
record).  The Board notes, however, that it may not rely on 
its own unsubstantiated medical conclusions; rather, it must 
rely on an informed medical opinion in order to adjudicate a 
claim.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In that regard, the Board also notes that the Veteran has not 
been provided with a VA examination in connection with her 
claim for service connection for a low back condition, to 
include lower left extremity radiculopathy.  VA's duty to 
assist includes a duty to provide the Veteran with a proper 
medical examination or opinion when warranted.  In this 
respect, the Board notes that in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an 'in-service 
event, injury or disease,' or a disease manifested in 
accordance with presumptive service connection regulations 
that would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  

Because the treatment records associated with the claims file 
clearly reflect that the Veteran has a current low back 
condition with lower left extremity radiculopathy, and 
because the service treatment records reflect complaints of 
back pain in service, the Board finds that VA is under an 
obligation to provide the Veteran with an examination in 
connection with her claim for service connection for a low 
back condition, to include radiculopathy of the lower left 
extremity.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that 38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement of a VA examination). 

B.  Bilateral Ankle Condition

As noted above, the Veteran claims that she incurred a 
bilateral ankle condition due to her active service.

As an initial matter, the Board notes that a May 1973 service 
treatment record reflects that the Veteran complained of 
swollen ankles, that trace edema was found on examination of 
her left ankle, and that her ankles were otherwise noted as 
within normal limits.  Also, a June 1973 service treatment 
record reflects that, a few days later, the Veteran's ankles 
were wrapped.

Also, the Board notes that T.S., a private physician's 
assistant, wrote in an August 2007 letter that the Veteran 
was currently experiencing ankle pain.  T.S. also related 
such pain to ankle problems during military service.

The Board notes that the Veteran has not been provided a VA 
examination with regard to her claimed bilateral ankle 
condition.  As noted above, VA's duty to assist includes a 
duty to provide the Veteran with a proper medical examination 
or opinion when warranted.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Because the August 2007 letter from a 
private clinician reflects that the Veteran is currently 
experiencing ankle pain (albeit which ankle is not 
specified), and because the service records reflect 
complaints of ankle problems and treatment in service, the 
Board finds that VA is under an obligation to provide the 
Veteran with an examination in connection with her claim.  
While the Board acknowledges that pain generally does not 
constitute a disability for VA purposes, the Board notes that 
there is no requirement of evidence of a current disability 
in order to trigger VA's duty to provide a VA examination; 
rather, all that is required is evidence of recurrent 
symptoms of a current disability.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's 
treatment records from the Spokane, 
Washington VAMC dated from July 2006 to 
present and associate them with the claims 
file.  If any of these records are found to 
be unavailable, this should be specifically 
noted in the claims file.

2.  After the above development is 
complete, afford the Veteran appropriate 
VA examinations to determine the nature 
and etiology of (1) any low back 
condition, to include any radiculopathy or 
similar pathology of the lower left 
extremity, and (2) any bilateral ankle 
condition, (or any condition of only the 
left or right ankle, if applicable).  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.

The examiner should review all pertinent 
records associated with the claims file, 
to include the Veteran's service treatment 
records (particularly those reflecting 
treatment for back and ankle conditions), 
private treatment records, and VA 
treatment records.  The examiner should 
indicate whether it is at least as likely 
as not (meaning likelihood of at least 
50%) that each disability identified had 
its onset in service and/or is otherwise 
related to service.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  

3.  Then, readjudicate the Veteran's 
claims.  If her claims remain denied, the 
Veteran should be provided with a 
Supplemental Statement of the Case (SSOC).  
After the Veteran and her representative 
have been given the applicable time to 
submit additional argument, the claims 
should be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


